695 S.E.2d 756 (2010)
Edgar D. BROWN and Pamela Brown, Co-Administrators of the Estate of Julian David Brown, and Karen M. Helms, Administratrix of the Estate of Matthew M. Helms
v.
Eric R. METER, French Soccer Network, European Soccer Network, North Carolina Youth Soccer Association, Inc., the Goodyear Tire & Rubber Company, Goodyear Dunlop Tires Europe B.V., Goodyear Luxembourg Tires, SA, Goodyear SA, Goodyear Lastikleri T.A.S. and Goodyear Dunlop Tires Frances, SA.
No. 392P09.
Supreme Court of North Carolina.
April 14, 2010.
William K. Davis, for Goodyear Luxembourg Tires SA, et al.
*757 David F. Kirby, Raleigh, for Edgar D. Brown, et al.
Ronald C. Dilthey, Raleigh, for NCYSL.
Dan J. McLamb, Raleigh, for Eric R. Meter.
Prior report: ___ N.C.App. ___, 681 S.E.2d 382.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendants (Goodyear Luxembourg Tires, et al.) on the 22nd of September 2009 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Plaintiffs, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 14th of April 2010."
Upon consideration of the petition filed on the 22nd of September 2009 by Defendants (Goodyear Luxembourg Tires, et al) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of April 2010."